B. E. SAEEOLD, J.
The appellant was indicted under § 111 of the revenue act of 1868, for being engaged in or carrying on the business of a retailer in spirituous, vinous or malt liquors, without having paid fop and taken out a license to engage in and carry on said business, and was convicted.
The proof was that he was a farmer and carpenter, and that on one occasion, only, he had sold three half pints of whisky. He had not obtained any license. The offense charged is altogether different from that described in Revised Code, § 3618. A retail dealer in liquors is one who sells in less quantities than a quart. § 112, 4 Revenue Act, 1868. But one act of selling would not constitute engaging in or carrying on the business, unless an intention to do so concurred with it. Such an intention was not shown in this case, but rather the contrary. The charge of the court was therefore erroneous. Carter v. The State, 44 Ala. 29.
The judgment and sentence of the court below are reversed and the cause remanded.